UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1037



TOWN OF YEMASSEE MUNICIPAL COURT,

                                               Plaintiff - Appellee,

          versus


NANCY D. JONAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Joseph E. Anderson, Jr., Chief
District   Judge;   Sol Blatt,   Jr.,  Senior   District  Judge.
(CA-03-1508-9-08AJ)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Nancy D. Jonas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nancy D. Jonas seeks to appeal the district court’s order

affirming the magistrate judge’s report and recommendation and

dismissing her civil action for lack of jurisdiction.   We dismiss

the appeal in part for lack of jurisdiction because the notice of

appeal was not timely filed as to this order.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order that Jonas seeks to appeal was

entered on the docket on October 30, 2003.    The notice of appeal

was filed on January 2, 2004.     Because Jonas failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal to the extent that it

pertains to this order.

          The notice of appeal is timely, however, as to the

district court’s orders denying Jonas’s motions for rehearing en

banc and her motion for leave to file a motion for a new trial.   To

the extent that Jonas is appealing these orders, we note that she


                              - 2 -
was warned in the briefing order that this court would not consider

issues not specifically raised in her informal brief. See 4th Cir.

R. 34(b). Nonetheless, Jonas failed to raise any challenges to the

district court’s orders denying her post-judgment motions in her

informal brief and thus has failed to preserve any issues for our

review. Accordingly, we affirm these orders for the reasons stated

by the district court.     See Yemassee Mun. Ct. v. Jonas, No.

CA-03-1508-9-08AJ (D.S.C. filed Dec. 9, 2003 & entered Dec. 10,

2003; Jan. 2, 2004; Jan. 21, 2004).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                  AFFIRMED IN PART,
                                              AND DISMISSED IN PART




                              - 3 -